Morse, J.
The complainant filed her bill in the circuit court for the county of Saginaw, in chancery, for the specific performance of a contract between herself and the defendant, dated November 23, 1882, for the purchase by her of two lots in Emerson’s addition to East Saginaw.
The only controversy between the parties was in regard to the payment of $50. Complainant made her payments upon the contract through her husband, William Howes, and the payments were received by H. P. Smith as agent for the defendant.
The contract was executed in duplicate. All the payments were indorsed upon both duplicates, excepting the disputed payment of $50, and the last payment, which was a tender by complainant of the amount claimed by her to be due.
The complainant claimed that her husband paid Smith $50 upon the delivery of the contract to him, of date November 23, 1882, which payment was not indorsed, and that on December 5, 1882, another $50 was paid and indorsed.
The defendant claimed that the contract was not delivered until the latter date, and that the payment then made was the first payment upon the contract.
. The circuit judge found the defendant’s version to be the correct one, and entered a decree that upon payment to him by the complainant of $64.15, balance found due upon the contract, and interest from the date of the decree, the defendants should convey the lots to her. Costs were also awarded against complainant.
We have carefully examined the evidence, and are satisfied that the circuit judge came to the right conclusion in the premises. We do not think it necessary to set *43out our reasons for this determination, as such reasons would not be of general interest. The question involved is purely one of fact, and we must believe that the husband of complainant is mistaken in his assertion that he made the disputed payment.
The decree is affirmed, with costs.
The other Justices concurred.